TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00539-CR


Ventura Flores, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 99-706-K368, HONORABLE BURT CARNES, JUDGE PRESIDING






Ventura Flores, Jr., seeks to appeal from a judgment of conviction for engaging in
organized crime and possession of marihuana.  Sentence was imposed on June 19, 2000.  There was
no motion for new trial.  The deadline for perfecting appeal was therefore July 19, 2000.  Tex. R.
App. P. 26.2(a)(1).  Notice of appeal was filed on September 6, 2002, over two years late.  Under
the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).  Appellant may seek
relief by post-conviction habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.
2002).  


The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 19, 2002
Do Not Publish